The single justice issued a thorough memorandum of decision addressing each of the plaintiff’s challenges to the board’s decision. There was substantial evidence that supported the board’s decision, and we do not find that the single justice abused his discretion or made an error of law. We agree with the single justice that the board’s informal investigatory conference with the complainant prior to the initiation of formal proceedings against the plaintiff was not improper, see Commissioner of Ins. v. First Nat’l Bank, 352 Mass. 74, 83 (1967), and did not violate 801 Code Mass. Regs. § 1.03 (1993). Moreover, there is no reason to believe that the board based its decision on anything but the evidence adduced at the adjudicatory hearing. The plaintiff’s other challenges to the rulings of the single justice are without merit. Where the single justice adequately dealt with these contentions, it is not necessary for this court to restate his analysis. Moustafa v. Board of Registration in Medicine, 424 Mass. 1014, 1014 (1997).

Judgment affirmed.